                                           THE UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF OHIO

                     IN RE:                                          )   CHAPTER 13
                                                                     )   CASE NO: 20-50403
                     John Nisly, III                                 )
                     Nicole Louise Nisly                             )   ALAN M. KOSCHIK
                                                                     )   BANKRUPTCY JUDGE
                                                DEBTOR(S)            )
                                                                     )   TRUSTEE’S OBJECTION TO MOTION TO
                                                                     )   PURCHASE
                                                                     )
                                                                     )   TRUSTEE'S REQUEST FOR HEARING




                     Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby objects to the

                      X         Debtor(s) Motion to Purchase an Automobile


                                Debtor(s) Motion to Purchase Real Estate

                     The debtor(s) have not supplied sufficient information for the Trustee to evaluate whether
                     the motion to purchase represents the debtor(s) best efforts pursuant to 11 USC Section
                     1325(b)(1)(B).

                     The Trustee requests that the debtor provide additional documents so the proposed
                     modification may be evaluated. The additional documents requested are:

                                Updated paystubs for the debtor(s)
 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,              The most recent filed tax return for the debtor(s)
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072                 Any other documentation related to the requested motion to purchase
                                i.e. 401k documentation, settlement statement on another lawsuit,
                                     proof of contribution from a family member, etc.)

                      X         Amended Schedules I and J


                                Affidavit of Family Member or Friend supplying funds to the debtor(s)


                    X         The purchase agreement with VanDevere states that there is a down payment of
                  $10,000 on the proposed purchase of the 2020 Kia. The Trustee would like to know where
                  the down payment is coming from. This case was filed February 22, 2020, proposing a
                  plan payment of $1525 per month. The Trustee has not received a payment on this case.
                  The first payment was due before March 22, 2020. A pay suspension was filed April 6,
                  2020, through June 6, 2020. Plan payments should have resumed in June, 2020. An
                  amended schedule J will need to be filed showing the new auto payment of $360 per
              20-50403-amk Doc 65 FILED 08/10/20 ENTERED 08/10/20 10:00:31 Page 1 of 3
                     month. The plan may also need to be amended once the 2011 Ford Edge listed in #3.1 is
                     traded in on the new vehicle.


                     WHEREFORE, the Trustee hereby requests the Court sustain the Trustee’s objection if
                     these documents and other information are not provided to the Trustee’s Office and further
                     requests a hearing on this matter.



                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee
                     Ohio Reg. No. 0063137
                     Joseph A. Ferrise, Staff Attorney
                     Ohio Reg., No 0084477
                     One Cascade Plaza, Suite 2020
                     Akron, OH 44308
                     Tel 330.762.6335
                     Fax 330.762.7072
                     krucinski@ch13akron.com
                     jferrise@ch13akron.com




 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              20-50403-amk         Doc 65      FILED 08/10/20    ENTERED 08/10/20 10:00:31           Page 2 of 3
                                                    CERTIFICATE OF SERVICE

                            I hereby certify that on 08/10/2020, the following were served a copy of this
                     pleading:

                     Via Regular Mail

                     John Nisly, III                                 Nicole Louise Nisly
                     541 Mineola Avenue                              541 Mineola Avenue
                     Akron, OH 44320                                 Akron, OH 44320

                     Via ECF

                     MARK FRANKLIN GRAZIANI ESQ (mark_graziani@yahoo.com)
                     Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                     Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                     Date of Service: 08/10/2020                   By: H. Byler
                                                                   Office of the Chapter 13 Trustee




 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              20-50403-amk         Doc 65    FILED 08/10/20       ENTERED 08/10/20 10:00:31           Page 3 of 3
